DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krokhmal et al. (US 20170199136).
Regarding claims 1 and 11-12, Krokhmal teaches a method or apparatus or a non-transitory computer readable medium for evaluating an array of high aspect ratio (HAR) structures on a sample, the method comprises: 
illuminating the sample with an x-ray beam along a first axis parallel to within two degrees to the HAR structures in the array (para 32, 46); 
sensing a first pattern of small angle x-ray scattering (SAXS) scattered from the sample while illuminating the sample along the first axis (para 46); 
illuminating the sample with the x-ray beam along a second axis that is oblique to the HAR structures in the array (para 33, 47); 
sensing a second pattern of the SAXS scattered from the sample while illuminating the sample along the second axis (para 47); and 
extracting information with respect to the HAR structures based on the first and second patterns (para 36, 48).
Regarding claims 2 and 13, Krokhmal teaches the HAR structures comprise holes having an aspect ratio exceeding 10:1 (para 42).
Regarding claims 3 and 14, Krokhmal teaches the second axis deviates by at least three degrees from alignment with the holes (figure 3).
Regarding claims 4 and 15, Krokhmal teaches extracting the information comprises subtracting the second pattern from the first pattern (para 36).
Regarding claims 5 and 16, Krokhmal teaches extracting the information comprises generating a model of background scattering responsively to the second pattern, and applying the model in analyzing a contribution of the HAR structures to the first pattern (para 6).
Regarding claims 6 and 17, Krokhmal teaches extracting the information comprises removing from the first pattern of the SAXS a contribution of one or more additional repetitive structures on the substrate having an aspect ratio smaller than the HAR structures (para 87).
Regarding claims 7 and 18, Krokhmal teaches extracting the information comprises removing from the first pattern of the SAXS a contribution of backscattered X-rays (para 36, 48).
Regarding claims 8 and 19, Krokhmal teaches illuminating the sample with the x-ray beam along the second axis comprises setting an angle of the second axis so as to eliminate from the second pattern of the SAXS a contribution of the HAR structures (para 36, 48).
Regarding claims 9 and 20, Krokhmal teaches illuminating the sample with the x-ray beam along the second axis comprises rotating the sample relative to the x-ray beam (para 33, 47).
Regarding claims 10 and 21, Krokhmal teaches illuminating the sample with the x-ray beam along the second axis the changing of the spatial relationship comprises rotating the x-ray beam relative to the sample (para 33, 47).
Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hench et al. (US 20190049602).
Regarding claims 1 and 11-12, Hench teaches a method or apparatus or a non-transitory computer readable medium for evaluating an array of high aspect ratio (HAR) structures on a sample, the method comprises: 
illuminating the sample with an x-ray beam along a first axis parallel to within two degrees to the HAR structures in the array (para 107); 
sensing a first pattern of small angle x-ray scattering (SAXS) scattered from the sample while illuminating the sample along the first axis (para 107); 
illuminating the sample with the x-ray beam along a second axis that is oblique to the HAR structures in the array (para 108); 
sensing a second pattern of the SAXS scattered from the sample while illuminating the sample along the second axis (para 108); and 
extracting information with respect to the HAR structures based on the first and second patterns (para 74).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884